6 U.S. 126 (____)
2 Cranch 126
CAPRON
v.
VAN NOORDEN.
Supreme Court of United States.

*127 Harper, for the plaintiff in error.
It is true, as a general rule, that a man cannot reverse a judgment for error in process or delay, unless he can shew that the error was to his disadvantage; but it is also a rule, that he may reverse a judgment for an error of the Court, even though it be for his advantage. As if a verdict be found for the debt, damages, and costs; and the judgment be only for the debt and damages, the defendant may assign for error that the judgment was not also for costs, although the error is for his advantage.
Here it was the duty of the Court to see that they had jurisdiction, for the consent of parties could not give it.
It is therefore an error of the Court, and the plaintiff has a right to take advantage of it. 2 Bac. Ab. Tit. Error. (K. 4.)  8 Co. 59. (a) Beecher's case.  1 Roll. Ab. 759.  Moor 692.  1 Lev. 289. Bernard v. Bernard.
The defendant in error did not appear, but the citation having been duly served, the judgment was reversed.